DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 

Specification
The disclosure is objected to because of the following informalities: in [0019] "may settles" should be "may settle".  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at least 5 mm to 10 mm” in claim 1 is a phrase which renders the claim indefinite. The phrase could mean that the value is 5-10 mm or it could mean that the value is above a lower limit which is 5-10 mm and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase will be considered to require a value of 5-10 mm.
The phrase “adjusted according to” in claim 1 is a phrase which renders the claim indefinite. The term “according to” makes it unclear in what way the Fe metal source supply amount is adjusted, the relationship between the variables is additionally unclear, and it is unclear whether the adjustment can be made to a value outside of the initial 40-100 mass%.
Claims 2-3 and 5-6 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US-3533779-A), hereinafter Fine, in view of Motomura et al. (US-8382879-B2), hereinafter Motomura ‘879.
	Regarding claim 1, Fine teaches a method for smelting copper ores involving the use of calcium sulfate and iron as smelting additives (Abstract). The smelter charge consists of impure or ore concentrate, plus a fluxing material to flux the impurities, which includes silica and alumina (Column 1, lines 48-52). In the preferred embodiments, calcium sulfate and metallic iron are substituted for the use of pyrite as an additive to the smelter charge, with the metallic iron being supplied in the form of low-value ferrous scrap (Column 2, lines 17-23). The ingredients are mixed before being fed to the smelting furnace (Column 2, lines 63-64).
While Fine does not explicitly teach suppressing the formation of FeAl2O4 and Fe3O4, claim 1 recites that the suppressed formation is the result of “suppressing an oxidation of FeO in the molten metal through the mixing” in lines 10-11. Fine teaches mixing the ingredients before being fed to the smelting furnace as stated above (Column 2, lines 63-64). In the equations that describe the matte formation, FeO is a product in (1) but a reactant in (4) as shown below (Column 2; lines 33-37):
(1) 4Fe + CaSO4 → CaS + 4FeO
(4) 2FeO + 1                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                     S2 → 2FeS + SO2 
Since FeO is reacted out via equation (4) and Fine further teaches adding a siliceous flux to slag and remove FeO (Column 1, lines 62-63), this reads on suppressing the oxidation of FeO since the FeO is removed in a reaction which is not an oxidation of the FeO. As such, the suppressing of the oxidation of FeO would then inherently result in suppressing the formation of complex oxides FeAl2O4 and Fe3O4.
It is noted that the claim language “a supply amount of the Fe metal source per hour is adjusted according to the concentration of Al2O3 in a slag” is considered to require any empirical/numeric relationship between the amount of Fe metal supplied and the concentration of Al2O3 in a slag.
	Fine further teaches additives being combined in proportions so as to maintain a smelting charge having a composition within the ranges of Fe: 4-10 wt% and Al2O3 9-12 wt% (Column 2, lines 50-53, Table 1) which is within the claimed a supply amount of the Fe metal source per hour is adjusted according to the concentration of Al2O3 in a slag because Fine teaches an empirical relationship between the Fe (4-10 wt%) and the Al2O3 (9-12 wt%) in a smelting charge and the instant specification in [0026] states that the concentration of Al2O3 in the slag is approximately 1.7 to 2.0 times as the concentration of Al2O3 in the feeding material. A feeding material is considered equivalent to a smelting charge. This means that there is a relationship of 4-10 wt% Fe added for 15.3-24 wt% Al2O3 in the slag according to Fine as determined by the examiner. 
It is noted that the grain diameter is considered to refer to a particle grain size rather than the size of a crystal grain size. Instant specification [0019] states that when a grain diameter of the Fe metal in the Fe metal source is excessively small, the Fe metal is oxidized and burns in the reaction shaft because of oxygen in the reaction gas … when the grain diameter of the Fe metal is excessively large, the Fe metal may settle down to a furnace bottom before achieving the reduction effect. These properties mentioned are generally affected by surface area to volume ratios of particles.  
Fine does not explicitly teach the Fe metal source comprises one or more Fe metal groups, one of the groups having grain size distribution of a grain diameter of at least 5 mm to 10 mm. Additionally, while Fine teaches metallic iron being supplied as ferrous scrap, Fine is silent on the mass% of Fe metal in the ferrous scrap.
Motomura ‘879 teaches a copper smelting method that includes supplying an oxygen- enriched gas, a solvent, and a copper concentrate into a furnace; and supplying pig iron to slag that is generated in the furnace (Abstract). The pig iron used can be an iron-containing material that is produced from a waste incinerator, a recycling furnace, or the like, containing 80 wt% or more of metallic iron (Column 3, lines 64-66), which falls in the claimed range of 40 mass% to 100 mass%. Motomura ‘879 further teaches the pig iron having a particle size of 0.3 to 8 mm, which overlaps with the claimed grain diameter range of 5 mm to 10 mm (Column 4, line 1). Since the pig iron is supplied to the slag generated in the furnace and the particle size overlaps the claimed range, this would yield the result of the Fe metal being suspended in a Slag.
The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the current claim is obvious in light of Motomura ‘879’s disclosure.
Fine and Motomura ‘879 are analogous because both are directed to smelting copper with iron-containing additives.
Motomura ‘879 teaches that the generation of Fe3O, can be restrained by the reduction action of pig iron (Column 4, lines 23-24). Additionally, heat is obtained through the supply of an oxygen-enriched gas and pig iron (Column 5, lines 25-26). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the pig iron taught by Motomura ‘879 as an iron additive in the process of Fine.

Regarding claim 2, modified Fine teaches the claim elements as discussed above. Fine further teaches the smelting charge having a composition containing 9-12 wt% Al2O3 (Table 1; Column 2, lines 54-62). This falls within the claimed range of Al2O-3 concentration in the feeding material exceeding 2.0 mass%.

Regarding Claim 5, modified Fine teaches the claim elements as discussed above. As discussed above, modified Fine would have an Al2O3 content in the slag of 15.3-24 wt% which is above the claimed the Al2O3 concentration in the slag exceeds 4.0 mass%.
Fine further teaches that the smelting can be continuous or by batch (Col. 2 L. 64-65) which is the same as the claimed the Fe metal source is supplied into a copper-smelting furnace when the Al2O3 concentration in the slag exceeds 4.0 mass% since a continuous smelting would require the smelting charge to be added after the formation of at least some slag.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US-3533779-A), hereinafter Fine, in view of Motomura et al. (US-8382879-B2), hereinafter Motomura ‘879, and in view of Motomura et al. (US-10443940-A), hereinafter Motomura ‘940.
	Modified Fine teaches the claim elements as discussed above. However, Fine does not teaches that the feeding material and the Fe metal source are supplied in the copper- smelting furnace through a concentrate burner.
Motomura ‘940 teaches a raw material supply process that supplies a raw material into a flash smelting furnace. The flash smelting furnace has a raw material supply apparatus that is a concentrate burner, which supplies concentrate (including copper concentrate) acting as raw material, main blast gas for reaction, auxiliary gas for reaction, and gas for diffusion to the furnace body (Column 3, lines 26-32).
Fine and Motomura ‘940 are analogous because both are directed to copper smelting furnaces.
Motomura ‘940 teaches that the concentrate burner contains a structure 30 to equalize raw material that blows the gas for equalizing raw material to the concentrate passing through a second passage 12 (Column 5, lines 45-52; see Figure 2). Therefore, it is possible to equalize the distribution of the concentrate passing through the second passage (Column 5, lines 52-54).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the concentrate burner taught by Motomura ‘940 to supply the smelting charge to the copper-smelting furnace taught in modified Fine. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US-3533779-A), hereinafter Fine, in view of Motomura et al. (US-8382879-B2), hereinafter Motomura ‘879, and in view of Satyendra (High Alumina Slag and Blast Furnace Operation), hereinafter Satyendra.
	Regarding Claim 6, modified Fine teaches the claim elements as discussed above. 
	Satyendra teaches that Al2O3 in the slag degrades slag fluidity and an upper limit of around 18% is used to beneficially avoid accumulation of slag in the lower part of the furnace (P. 2 Par. 1) as well as that Al2O3 content of the slag is mainly dependent on the Al2O3 content of the input materials (P. 3 Par. 2). Therefore, a person having ordinary skill in the art would recognize that there is both a reason to find the Al2O3 content of slag in order to avoid accumulation and degradation of fluidity, and a possible method of predicting the Al2O-3 content of the slag since that content is dependent on the Al2O3 content of the input materials and a person having ordinary skill in the art could through routine experimentation find the relationship between the Al2O3 content of the input materials and the Al2O3 content of the slag. Which is the same as the claimed the concentration of Al2O3 in the slag is estimated from an amount of Al2O-3 in the feeding material.

Response to Arguments
Applicant’s arguments, see P. 5 Par. 5 - P. 6 Par. 3, filed 03/07/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
The argument that Fine and Motomura ‘879 do not disclose or suggest that “the Fe metal source comprises one or more Fe metal groups, one of the groups having grain size distribution of a grain diameter of at least 5 mm to 10 mm” is not convincing.
As discussed in the rejection, the grain diameter in the claim is considered to refer to a particle grain diameter in light of the specification. As discussed above, modified Fine teaches a particle diameter which overlaps the claimed grain diameter.
The argument that none of the cited prior art references disclose or suggest that the “supply amount of the Fe metal source per hour is adjusted according to the concentration of Al2O3 in a slag so that a formation of complex oxides FeAl2O4 and Fe3O4 is suppressed by suppressing an oxidation of FeO in the molten metal through the mixing of the Fe metal source and the feeding material” is not convincing.
As discussed above, Fine teaches the claimed relationship between the Fe metal supplied and the concentration of Al2O3- in a slag as well as the suppression of oxidation of FeO and thereby suppression of the formation of complex oxides FeAl2O4 and Fe3O4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736